EXHIBIT 10.1
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made effective as of
May 19, 2010 by and among Winston Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), Pharmaceutical Financial Syndicate, LLC, a Delaware limited
liability company (“PFS”), and each of Frost Gamma Investments Trust, Subbarao
Uppaluri, Steven D. Rubin and Jane Hsiao (collectively, the “Frost Group
Shareholders” and individually, a “Frost Group Shareholder”).
RECITALS
A. Simultaneous with the execution and delivery of this Agreement, PFS and the
Frost Group Shareholders have entered into a Stock Purchase Agreement (the
“SPA”) and Escrow Agreement (the “Escrow Agreement”) each dated as of May 19,
2010 pursuant to which PFS shall purchase from the Frost Group Shareholders an
aggregate of 18,399,271 shares of the Company’s common stock (the “Covered
Shares”) and warrants to purchase 8,958,975 shares of the Company’s common stock
(the “Covered Warrants,” and together with the Covered Shares, the “Covered
Securities”). For purposes of this Agreement, Covered Shares shall include any
shares of the Company’s common stock acquired upon the exercise of any Covered
Warrants and any shares of common stock issued in connection with a dividend,
stock split, reclassification, recapitalization or other distribution with
respect to, or in exchange for or in replacement of, any Covered Shares.
B. As partial consideration for the Covered Securities and pursuant to
Section 1.2 of the SPA, PFS has executed non-recourse promissory notes in favor
of the Frost Group Shareholders in the aggregate original principal amount of
$10,263,500 (collectively, the “Notes”).
C. In order to secure satisfaction and payment of the obligations of PFS under
the Notes, 92.857% of each of the Covered Shares and the Covered Warrants have
been placed in Escrow and shall be subject to release in proportion to payment
of principal payments under the Notes in accordance with the terms and
conditions of the Escrow Agreement.
D. In order to facilitate the performance of the parties of their respective
obligations under the SPA, the Escrow Agreement and the Notes, and in
consideration of $25,000 in cash to be paid by PFS to the Company simultaneously
with the purchase by PFS of the Covered Securities and the payment by PFS of the
Company’s out-of-pocket expenses (including reasonably legal fees) in connection
with this Agreement, the Company has agreed to grant certain registration rights
with respect to the Covered Shares on the terms and conditions set forth herein.
Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each of the undersigned parties, the
undersigned parties hereto agree as follows:
1. Piggyback Registrations.
(a) Right to Piggyback. From and after the effective date of this Agreement
until such time as none of the Covered Securities remain subject to the
provisions of the Escrow Agreement, whenever the Company proposes to register
any class of its common stock for sale under the Securities Act of 1933, as
amended, for its own account or for the account of any holder of its securities
(a “Piggyback Registration”), the Company shall give prompt written notice to
PFS and each of the Frost Group Shareholders of its intention to effect such a
registration and will provide the Frost Group Shareholders and PFS the
opportunity to include in such registration up to one-half of the class of
Covered Shares subject to the Escrow Agreement at the time of such Piggyback
Registration, subject to the provisions of paragraph (c) below. If PFS or any
Frost Group Shareholder desires to include in any such registration statement
all or part of the Covered Shares in accordance with the provisions of Section 3
of the Escrow Agreement, he shall, within 20 days after receipt of the
above-described notice from the Company, so notify the Company in writing (the
“Election Notice”); provided, however, that PFS shall not have the right to
include any

 

1



--------------------------------------------------------------------------------



 



Covered Shares in a registration statement unless the price at which the Covered
Shares are being offered obtained is at least the Purchase Price per share as
set forth in the SPA, subject to adjustment in the event of any stock splits or
combinations, stock dividends or distributions, or similar transactions
involving the Covered Shares. Such Election Notice shall state the number of
Covered Shares which such Frost Group Shareholder or PFS requests to be included
in such registration. If PFS or any Frost Group Shareholder decides not to
include all or any part of his Covered Shares in any registration statement
filed by the Company, he shall nevertheless continue to have the right to
include any Covered Shares in any subsequent registration statement or
registration statements as may be filed by the Company, all upon the terms and
conditions set forth herein.
(b) Piggyback Expenses. The Company shall pay all Registration Expenses (as such
term is defined in Section 3 hereof) in all Piggyback Registrations.
(c) Priority on Primary Registration. If a Piggyback Registration is an
underwritten registration of securities for the account of the Company, and the
managing underwriters advise the Company in writing that, in their opinion, the
number of securities requested to be included in such registration exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the Company, the Company shall include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the Covered
Shares to be included in such registration, and (iii) third, the securities of
other stockholders that are not Covered Shares requested to be included in such
registration, pro rata among the respective holders thereof on the basis of the
amount of securities owned by each such holder.
(d) Priority on Secondary Registration. If a Piggyback Registration is an
underwritten registration of securities for the account of holders of the
Company’s securities, and the managing underwriters advise the Company in
writing that, in their opinion, the number of securities requested to be
included in such registration exceeds the number which can be sold in an orderly
manner in such offering within the price range of the offering, the Company
shall include in such registration (i) first, the Covered Shares to be included
in such registration, and (ii) second, the securities of other stockholders that
are not Covered Shares requested to be included in such registration, pro rata
among the holders of such securities on the basis of the number of shares owned
by each such holder.
(e) Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the selection of investment banker(s) and manager(s) for the offering
shall be made by the Company.
2. Registration Procedures.
(a) In connection with any Piggyback Registration, the Company shall use all
reasonable commercially reasonable efforts to effect the sale of such Covered
Shares to be offered in accordance with the intended method of disposition
thereof. The registration statement filed in connection therewith shall (i) be
available for the sale of the Covered Shares in accordance with the intended
method or methods of distribution described therein, and (ii) comply as to form
in all material respects with the requirements of the applicable form and
include all financial statements required by the SEC to be included therein or
if permitted by the rules and forms of the SEC, incorporate such financial
statements therein by reference. Before filing a registration statement or
prospectus or any amendments or supplements thereto relating to a Piggyback
Registration, the Company shall furnish to the parties to this Agreement copies
of all such documents proposed to be filed, which documents shall be subject to
the reasonable review and comment of such parties.
Additionally, the Company shall, as expeditiously as possible:
(b) notify the parties hereto of the effectiveness of each registration
statement filed with the SEC in which PFS or the Frost Group Shareholders may be
entitled to participate pursuant to this Agreement and (i) prepare and file with
the SEC such amendments to any registration statement as may be necessary to
keep any such registration statement effective for a period of time necessary to
effect the distribution of the securities contemplated by such registration
statement; (ii) cause the prospectus to such registration statement to be
amended or supplemented as required and to be filed as required by Rule 424 or
any similar

 

2



--------------------------------------------------------------------------------



 



rule that may be adopted under the Securities Act; (iii) respond as promptly as
practicable to any comments received from the SEC with respect to the
registration statement or any amendment thereto; and (iv) comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during the applicable period
in accordance with the intended method or methods of distribution described
therein.
(c) use all commercially reasonable efforts to register or qualify such Covered
Shares, and to keep such registration or qualification effective during the
period such registration statement is to be kept effective, under such other
securities or blue sky laws or such jurisdictions as any underwriter requests
and do any and all other acts and things which may be reasonably necessary or
advisable to enable the disposition of the Covered Shares in such jurisdictions
(provided that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 2(c), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction).
(d) promptly notify each party to this Agreement (i) when any amendment or
supplement to the prospectus relating to a registration statement relating to
Covered Shares has been filed with the SEC, (ii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
the registration statement or any part thereof or the initiation of any
proceedings for that purpose, (iii) if the Company receives any notification
with respect to the suspension of the qualification of the Covered Shares for
offer or sale in any jurisdiction or the initiation of any proceeding for such
purpose, and (iv) of the happening of any event during the period the
registration statement is effective as a result of which (A) such registration
statement contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading or (B) such prospectus as then amended or supplemented
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; and, the Company shall
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Covered Shares, such registration statement
or prospectus shall not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading;
(e) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions reasonably requested by any
underwriter in order to expedite or facilitate the disposition of such Covered
Shares (including effecting a stock split or a combination of shares);
(f) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any Covered Shares
included in such registration statement for sale in any jurisdiction, the
Company shall use all commercially reasonable efforts promptly to obtain the
withdrawal of such order; and
(g) use all commercially reasonable efforts to obtain all legal opinions,
auditors consents and comfort letters and experts cooperation as may be
required, including furnishing to each underwriter of Covered Shares on the date
the registration statement with respect to such Covered Shares becomes
effective, (i) an opinion, dated as of the such date, of counsel for the Company
and (ii) a “cold comfort” letter, dated as of such date, signed by the
independent public accountants of the Company, in each case in form and
substance as is customarily given to underwriters in an underwritten public
offering.
3. Registration Expenses.
Expenses incident to the Company’s performance of or compliance with this
Agreement, including all registration and filing fees, expenses and fees of
compliance with securities or blue sky laws, printing expenses, messenger and
delivery expenses, fees and disbursements of custodians, and fees and
disbursements of counsel for the Company and all independent certified public
accounts, underwriters (excluding discounts and commissions) and other persons
retained by the Company (all such expenses being herein called “Registration
Expenses”), shall be borne by the Company, and the Company shall, in

 

3



--------------------------------------------------------------------------------



 



any event, pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed. PFS and the Frost Group
Shareholders shall be responsible for their own individual expenses with respect
to a Piggyback Registration, including without limitation legal, accounting,
investment banking or other professional management or advisory fees related to
any advisors or counsel engaged by PFS or any Frost Group Shareholder and any
discount or underwriting fees or commissions attendant to the Covered Shares.
4. Participation Requirements. In connection with any Piggyback Registration,
each of PFS, the Frost Group Shareholders, and their respective affiliates must
(i) agree to the sale of Covered Shares in such registration on the basis
provided in any underwriting arrangements approved by the Company, and
(ii) complete and execute all questionnaires, powers of attorney, lock-up
agreements, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements; provided that neither PFS nor
any Frost Group Shareholder shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding title to and consent to sell the Covered Shares) or to
undertake any indemnification obligations to the Company or the underwriters
with respect thereto. Additionally, if PFS or any of the Frost Group
Shareholders disapproves of the terms of any such underwriting arrangements, it
may elect to withdraw therefrom by written notice to the Company and the
underwriters at least ten (10) business days prior to the date the registration
statement with respect to the Covered Shares becomes effective.
5. Indemnification; Contribution.
(a) The Company agrees to indemnify, defend and hold harmless each Frost Group
Shareholder and PPS (each such person being referred to as a “Holder” for
purposes of this Section 5) and each person who controls any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (each, a “Holder
Indemnified Party”), from and against any loss, damage, expense, liability or
claim (including the reasonable cost of investigation) which such Holder
Indemnified Party may incur under the Securities Act, the Exchange Act or
otherwise, insofar as such loss, damage, expense, liability or claim arises out
of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arises out
of or is based upon any omission or alleged omission to state a material fact
required to be stated in any registration statement or in any amendment or
supplement thereto or necessary to make the statements therein not misleading,
or arises out of or is based upon any omission or alleged omission to state a
material fact necessary in order to make the statements made in any prospectus
or in any amendment or supplement thereto or in any preliminary prospectus, in
the light of the circumstances under which they were made, not misleading,
except insofar as any such loss, damage, expense, liability or claim arises out
of or is based upon any untrue statement or omission or alleged untrue statement
or omission of a material fact contained in, or omitted from, and in conformity
with information furnished in writing by or on behalf of any Holder to the
Company expressly for use therein, provided, however, that the Company shall not
be required to provide any indemnify pursuant to this Section 5(a) in any such
case insofar as any such loss, damage, expense, liability, claim or action
arises out of or is based upon any untrue statement or omission or alleged
untrue statement or omission of a material fact contained in, or omitted from,
and in conformity with written information pertaining to a Holder furnished by
or on behalf of such Holder to the Company expressly for use in, any
registration statement or any prospectus.
(b) Each Holder, severally and not jointly, agrees to indemnify, defend and hold
harmless the Company, its directors, officers and any person who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (each, a “Company Indemnified Party”) from and against any
loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which such Company Indemnified Party may incur under the
Securities Act, the Exchange Act or otherwise, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon any untrue statement
or alleged untrue statement of a material fact contained in information
furnished in writing by or on behalf of such Holder to the Company expressly for
use in any registration statement or prospectus

 

4



--------------------------------------------------------------------------------



 



or in any amendment or supplement thereto or in any preliminary prospectus, or
arises out of or is based upon any omission or alleged omission to state a
material fact required to be stated in any registration statement or in any
amendment or supplement thereto or necessary to make the statements therein not
misleading, or arises out of or is based upon any omission or alleged omission
to state a material fact necessary in order to make the statements in any
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, in the light of the circumstances under which they were made, not
misleading, in connection with such information. In no event shall the liability
of any selling Holder of Covered Shares hereunder be greater in amount than the
dollar amount of the proceeds received by such Holder upon the sale of the
Covered Shares pursuant to the registration statement giving rise to such
indemnification obligation.
(c) If any action, suit or proceeding (each, a “Proceeding”) is brought against
any person in respect of which indemnity may be sought pursuant to either
subsection (a) or (b) of this Section 5, such person (the “Indemnified Party”)
shall promptly notify the person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing of the institution of such Proceeding and the
Indemnifying Party shall assume the defense of such Proceeding. Such Indemnified
Party shall have the right to employ its own counsel in any such case, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party unless the employment of such counsel shall have been authorized in
writing by such Indemnifying Party in connection with the defense of such
Proceeding or such Indemnifying Party shall not have employed counsel to have
charge of the defense of such Proceeding within 30 days of the receipt of notice
thereof or such Indemnified Party shall have reasonably concluded upon the
written advice of counsel that there may be one or more defenses available to it
that are different from, additional to or in conflict with those available to
such Indemnifying Party (in which case such Indemnifying Party shall not have
the right to direct that portion of the defense of such Proceeding on behalf of
the Indemnified Party, but such Indemnifying Party may employ counsel and
participate in the defense thereof but the fees and expenses of such counsel
shall be at the expense of such Indemnifying Party), in any of which events such
reasonable fees and expenses shall be borne by such Indemnifying Party and paid
as incurred (it being understood, however, that such Indemnifying Party shall
not be liable for the expenses of more than one separate counsel in any one
Proceeding or series of related Proceedings together with reasonably necessary
local counsel representing the Indemnified Parties who are parties to such
action). An Indemnifying Party shall not be liable for any settlement of such
Proceeding effected without the written consent of such Indemnifying Party, but
if settled with the written consent of such Indemnifying Party, such
Indemnifying Party agrees to indemnify and hold harmless an Indemnified Party
from and against any loss or liability by reason of such settlement.
Notwithstanding the foregoing sentence, if at any time an Indemnified Party
shall have requested an Indemnifying Party to reimburse such Indemnified Party
for fees and expenses of counsel as contemplated by the second sentence of this
paragraph, then such Indemnifying Party agrees that it shall be liable for any
settlement of any Proceeding effected without its written consent if (i) such
settlement is entered into more than 60 business days after receipt by such
Indemnifying Party of the aforesaid request, (ii) such Indemnifying Party shall
not have reimbursed such Indemnified Party in accordance with such request prior
to the date of such settlement and (iii) such Indemnified Party shall have given
such Indemnifying Party at least 30 days’ prior notice of its intention to
settle. No Indemnifying Party shall, without the prior written consent of any
Indemnified Party, effect any settlement of any pending or threatened Proceeding
in respect of which such Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding and does
not include an admission of fault, culpability or a failure to act, by or on
behalf of such Indemnified Party.
(d) If the indemnification provided for in this Section 5 is unavailable to an
Indemnified Party under subsections (a) and (b) of this Section 5 in respect of
any losses, damages, expenses, liabilities or claims referred to therein, then
each applicable Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, damages, expenses, liabilities or claims (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Holders on the other hand from the offering of
the Covered Shares or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in

 

5



--------------------------------------------------------------------------------



 



clause (i) above but also the relative fault of the Company on the one hand and
of the Holders on the other in connection with the statements or omissions which
resulted in such losses, damages, expenses, liabilities or claims, as well as
any other relevant equitable considerations. The relative fault of the Company
on the one hand and of the Holders on the other shall be determined by reference
to, among other things, whether the untrue statement or alleged untrue statement
of a material fact or omission or alleged omission relates to information
supplied by the Company or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, damages, expenses, liabilities and claims referred to above shall be
deemed to include any reasonable legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any
Proceeding.
(e) The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in subsection 0 above. Notwithstanding the
provisions of this Section 5, no Holder shall be required to contribute any
amount in excess of the amount by which the total price at which the Covered
Shares sold by it were offered to the public exceeds the amount of any damages
which it has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Holders’ respective obligations to contribute
pursuant to this Section 5 are several in proportion to the respective amount of
Covered Shares they have sold pursuant to a registration statement, and not
joint. The remedies provided for in this Section 5 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
Indemnified Party at law or in equity.
(f) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
any person controlling any Holder, or the Company, or the Company’s officers or
directors or any person controlling the Company and (iii) the sale of any
Covered Shares by any Holder.
6. General Provisions; Termination
(a) No Inconsistent Agreements. Without the written consent of the parties
hereto, the Company shall not hereafter enter into any agreement with respect to
its securities which is inconsistent with or violates or limits the rights
granted to the holders of Covered Shares in this Agreement, including without
limitation with respect to priority on cutback in an underwritten public
offering as specified in Section 3.
(b) Adjustments Affecting Covered Securities. The Company shall not take any
action, or permit any change to occur, with respect to its securities which
would materially adversely affect its ability to include the Covered Securities
in a registration undertaken pursuant to this Agreement.
(c) Remedies. Any person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.
(d) Amendment and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written consent
of all of the parties hereto.

 

6



--------------------------------------------------------------------------------



 



(e) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not. In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of purchasers or holders
of Covered Shares are also for the benefit of, and enforceable by, any
subsequent holder of Covered Shares.
(f) Severability. If any provision of this Agreement is held to be prohibited by
or invalid, illegal or unenforceable in any respect under applicable law by the
SEC or by a court of competent jurisdiction, such provision shall be ineffective
only to the extent of such prohibition, invalidity, illegality or
unenforceability without invalidating the remainder of this Agreement.
(g) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts (any one of which may be by facsimile), any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together shall constitute one and the same Agreement.
(h) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
(j) Jurisdiction; Service; Jury Waiver. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
shall be brought against any of the parties only in the courts of the State of
New York, City of New York, Borough of Manhattan, or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
New York, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world. THE PARTIES HERETO WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT.
(k) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient or one day after being sent to the recipient by reputable overnight
courier service (charges prepaid). Such notices, demands and other
communications shall be sent to PFS and each of the Frost Group Shareholders at
the addresses set forth in Schedule A attached hereto, and to the Company at the
address and to the attention of such person indicated below:
Winston Pharmaceuticals, Inc.
100 Fairway Drive
Suite 134
Vernon Hills, Illinois 60061
Attention: Joel E. Bernstein, M.D.
Facsimile: (847) 362-0794
With a copy to:
Seyfarth Shaw LLP
131 South Dearborn Street
Suite 2400
Chicago, IL 60603
Attention: Michel J. Feldman, Esq.
Facsimile: (312) 460-7613
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

7



--------------------------------------------------------------------------------



 



(l) Entire Agreement. This Agreement and the instruments referred to herein
embody the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
(m) Termination. The terms and conditions of this Agreement shall terminate on
the earlier to occur of (i) the 6th year anniversary of the effective date of
this Agreement, or (ii) the date that all Covered Shares have been released from
escrow in accordance with the Escrow Agreement.
[Signature pages follow.]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

            WINSTON PHARMACEUTICALS, INC.
      By:   /s/ David Starr         David Starr        Chief Financial Officer 
      PHARMACEUTICAL FINANCIAL SYNDICATE, LLC
      By:   /s/ Joel E. Bernstein         Joel E. Bernstein, M.D.       
Manager        FROST GAMMA INVESTMENTS TRUST
      By:   /s/ Phillip Frost         Phillip Frost, M.D.        Trustee       
      /s/ Subbarao Uppaluri       Subbarao Uppaluri, Ph.D.              /s/
Steven D. Rubin       Steven D. Rubin              /s/ Jane Hsiao       Jane
Hsiao, Ph.D.     

[Signature page to the Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule A
Frost Group Shareholders Notice Addresses
4400 Biscayne Boulevard, Miami, Florida 33137 for all of the Frost Group
Shareholders

 

 